Citation Nr: 0029876	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-12 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right knee.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a December 1999 Travel Board 
hearing, and the subject of a Board remand dated in March 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Combat and non-combat parachute jumps during service were 
the precipitating cause of the veteran's arthritis of the low 
back, knees, and hips.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  Arthritis of the left hip was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. § 
3.303 (1999).

3.  Arthritis of the right hip was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 
C.F.R. § 3.303 (1999).

4.  Arthritis of the left knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 
C.F.R. § 3.303 (1999).

5.  Arthritis of the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the veteran's occupational 
specialty was that of a low speed radio operator.  His 
military qualification was parachutist, and the veteran 
received the Combat Infantryman Badge in association with 
this qualification. His service Separation Qualification 
Record indicates that the veteran jumped from planes with 
small radio sets during his period of active service.

Service medical records of treatment in July 1942 show that 
veteran had experienced a possible chest contusion incurred 
during a parachute jump.  Service medical records also show 
that veteran was hospitalized in April 1943 for three days 
for a deviated septum resulting from being struck over the 
nose by a gun case as he was landing in his parachute.   A 
November 1945 service discharge examination revealed no 
musculoskeletal defects.  

In a letter dated October 1997, Neil S. Ozer M.D., wrote that 
the veteran suffers from severe degenerative arthritis of the 
cervical and lumbar spines, and hips and knees.  Dr. Ozer 
asserted that it was his medical opinion that the 85 jumps as 
a paratrooper 50+ years ago were the cause of these 
impairments.  

In a January 1998 letter, Dr. Ozer wrote that he had been an 
attending physician of the veteran's since 1989.  One of the 
veteran's persistent problems was chronic pain of the knees, 
hips, and lower spine.  The veteran was noted to have trouble 
getting in and out of a car.  Walking was said to be limited 
to about 200 yards without stopping.  He was using non-
steroidal anti-inflammatory agents.  Physical examination 
showed loss of lumbar lordosis, crepitus over the knees, and 
decreased range of motion of the back and hips.  Dr. Ozer 
opined that the 85 jumps as a paratrooper 50 years ago were 
the precipitating cause of the arthritis.  He described the 
nature of this ailment as progressive deterioration that may 
require surgical intervention in the future.  

A February 1998 letter from Joel P. Gordon, M.D., states that 
the veteran was a longstanding patient of his.  He asserted 
that the veteran had experienced degenerative arthritis of 
the lumbar spine for many years.  He noted that, 
unfortunately, the X-rays, which were several years old, were 
no longer available.  

Records of treatment of the veteran by Dr. Ozer in February 
1998 show that the veteran had full range of motion of the 
knees and hips, and tenderness of the lumbar spine.  
Significant degenerative arthritis of the lumbar spine was 
suspected.

During a June 2000 VA examination, the veteran was noted to 
have been in service from August 1941 to November 1945 as a 
parachute jumper.  He gave a history of a large number of 
jumps while in the service.  He described one jump where he 
fell on his rifle on his right side and was on light duty 
status for two to three days.  After review of the veteran's 
complaints, physical examination, and X-rays, the examiner 
concluded that it was difficult from reviewing the claims 
file to correlate this information with the veteran's onset 
of symptoms seven to nine years ago.  The hips were not 
tender, though there was pain in the right hip with straight 
leg raising.  Physical examination of the knees was negative.  
According to the examiner, "[t]here was no indication in the 
claims file for the spine or lower extremities during the 
service."  The examiner asserted that the arthritis that the 
veteran had in his lumbar spine certainly was compatible with 
his age group, "and would not be specifically related to a 
possible uncorroborated injury."

June 2000 VA X-rays of the hips and knees showed mild 
degenerative changes.  June 2000 VA X-rays of the spine 
showed moderately advanced degenerative changes with disc 
space narrowing between L3 and S1. 

During his December 1999 Travel Board hearing, the veteran 
described completing approximately 100 jumps in different 
phases of carrying equipment to the ground after jumping.  He 
described jumping in combat conditions.  He described one 
combat jump occasion during which he banged his knee and 
could not walk right.  He described another jump that was 
"supposed to be a combat jump," but did not think he saw 
any combat on that occasion.  With respect to noncombat 
jumps, he described an injury due to his rifle.  He could not 
recall any other jumping injuries.  He described carrying 
equipment and other items amounting to 60 or 70 pounds.  He 
gave a negative history with respect to post-service injuries 
of the knees, hips, or spine.  He said he currently had 
trouble walking.  He described problems getting out of bed.  
He noted that those who completed parachute jumps in the 
service only recently were beginning to receive examinations 
with attention to indicators of potential long-term problems 
due to the jumps.  He indicated that some jumps were more 
difficult than others, depending on factors such as the 
weight of his load and the wind.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  Such 
evidence must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage.  
If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. 

In letters dated in October 1997 and January 1998, Neil S. 
Ozer, M.D., diagnosed that veteran as having severe 
degenerative arthritis of the lumbar spine, hips and knees.  
The record, to include the veteran's December 1999 hearing 
testimony and his service Separation Qualification Record, 
confirms that the veteran jumped from planes with small radio 
sets during his period of active service.  Dr. Ozer has 
asserted that the 85 jumps as a paratrooper 50 + years ago 
was the precipitating cause of the veteran's arthritis of the 
lumbar spine, hips, and knees.  

Out the outset, the Board notes that at his March 2000 Board 
hearing the veteran described an inservice combat injury to 
his knee during a parachute jump, after which he had trouble 
walking.  This injury is presumed to have occurred absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  The veteran's contentions that he saw combat 
parachute jumps are strongly supported by the award of the 
Combat Infantryman Badge.  There is no clear and convincing 
evidence to rebut the contentions to this effect, and the 
injury described is presumed.  38 U.S.C.A. § 5104(b).  

More generally, the veteran's testimony at his hearing was 
credible - for example he downplayed what was "supposed" to 
be a combat jump on one occasion as a noncombat jump.  
Finally, the Board notes that the veteran was responsible for 
carrying both the accouterments of an infantryman and of a 
radioman on his jumps, which the veteran estimated weighed 60 
or 70 pounds.  The veteran's general indications that his 
parachute jumps did not always result in a comfortable or 
soft landings are significant evidence in this case.

With respect to one claimed noncombat injury which the June 
2000 VA examiner apparently dismissed as a possible 
uncorroborated injury, the veteran described an incident in 
which he was injured falling on his rifle and received two to 
three days' light duty.  This incident is corroborated by the 
service medical records - the veteran received hospital 
treatment for a deviated septum for three days after being 
struck by his gun while completing a parachute jump.  The VA 
examiner's apparent description of this injury as 
uncorroborated creates some doubt as to whether he thoroughly 
reviewed the service medical records, and lessens the weight 
afforded his opinions.  There is also a less certain 
reference to a possible chest contusion due to a parachute 
jump in the service medical records.  

More generally, given the nature and circumstances of the 
veteran's duties as a radioman and infantryman who received 
the Combat Infantryman Badge for World War II service, the 
Board finds it highly likely that he did not seek treatment 
for or report, and does not now remember, each and every 
parachute jump in which he sustained a trauma or injury.  In 
short, the Board discounts the VA examiner's opinion to the 
extent the opinion is based on the view that the veteran's 
injuries were no more than possible and uncorroborated.  The 
veteran definitely sustained some injuries, is presumed to 
have sustained another in combat, and very likely sustained 
additional traumas or injuries. 

Dr. Ozer's October 1997 letter is of limited value and is 
self-defeating to a large extent because he describes the 
veteran's disabilities as severe degenerative arthritis of 
the cervical and lumbar spines and hips and knees.  All other 
medical evidence of record suggests that he exaggerated the 
veteran's condition.  Thus, the brief conclusion that the 
veteran's 85 jumps as a paratrooper over 50 years ago caused 
the arthritis appears speculative and with little foundation.

However, Dr. Ozer's January 1998 letter tacitly rectifies 
many of the shortcomings of his earlier letter.  He discussed 
the veteran's functional impairment, results of physical 
examination, to include objective findings with respect to 
the knees, hips, and back, and the nature of the veteran's 
current illness.  This letter does much to lend credibility 
to the doctor's opinion that the veteran has arthritis of the 
knees, hips and lumbar spine.  Insofar as the letter's 
conclusion as to the precipitating cause of the arthritis is 
premised on the veteran having completed many parachute jumps 
during service, this premise is unequivocally established 
elsewhere in the record.

The Board acknowledges that there are physical examinations 
of record in which the veteran demonstrates full range of 
motion of the knees and hips.  However, June 2000 VA X-rays 
corroborate Dr. Ozer insofar as they show degenerative 
changes in the low back, hips and knees.  The Board 
acknowledges that the June 2000 VA examiner opined that X-
rays of the knees showed minimal loss of joint space, both 
medially and laterally, without any significant 
osteoarthritis.  However, the question before the Board is 
not whether the veteran has "significant" osteoarthritis, 
but whether he has degenerative joint disease due to service.  
The VA radiologist, who is presumably expert at reading X-
rays, found mild, not minimal or nonexistent or 
insignificant, degenerative joint disease of the knees and 
hips.  The Board further notes that the June 2000 VA examiner 
provided no diagnosis with regard to the veteran's hips, 
notwithstanding a physical examination finding of pain with 
motion of the right hip.  The Board finds that the discussion 
in the June 2000 VA examination report does not rule out that 
the veteran's degenerative joint disease of the hips, knees, 
and low back are traceable to his inservice parachute jumps, 
but rather reflects that the question is a close and 
difficult one, with age being a possible separate or 
additional factor.  By contrast, Dr. Ozer acknowledged that 
the veteran's arthritis would get worse with age, but 
described the inservice parachute jumps as the precipitating 
factor. 

In light of the foregoing, the Board finds that though the 
case is a close one, the preponderance of the evidence shows 
that the veteran's inservice combat and noncombat parachute 
jumps are the precipitating cause of the currently diagnosed 
degenerative joint disease of the knees, hips, and low back.  
The Board accepts as credible and reasonable Dr. Ozer's 
assertion, based on his medical expertise, knowledge and 
experience, that numerous inservice parachute jumps are 
likely the precipitating cause of the veteran's arthritis.  
Degenerative joint disease of the knees, hips, and low back, 
as clinically diagnosed by Dr. Ozer, have been corroborated 
by VA X-rays.  Accordingly, the claims for service connection 
for arthritis of the hips, knees and low back are granted.


ORDER

Service connection for arthritis of the lumbar spine is 
granted.

Service connection for arthritis of the left hip is granted.

Service connection for arthritis of the right hip is granted.

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the right knee is 
granted.




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 6 -


